183 F.2d 415
UNITED STATES of Americav.John Robert Payne, Appellant.
No. 10046.
United States Court of Appeals Third Circuit.
Submitted Jan 3, 1950.Resubmitted April 20, 1950.Decided June 21, 1950.

John Robert Payne, pro se.
Arthur A. Maguire, Scranton, Pa., Charles W. Kalp, Lewisburg, Pa., for appellee.
Before BIGGS, Chief Judge, and MARIS, GOODRICH, MCLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
The appellant was convicted in the District Court for the Middle District of Pennsylvania upon his plea of guilty of a charge of attempting to escape from federal custody in violation of the statute now incorporated in 18 U.S.C.A. 751.  By a subsequent motion under 28 U.S.C.A. 2255 in the district court he sought to vacate the sentence imposed upon him upon the ground that the true facts did not support the charge of the indictment to which he had pleaded guilty.  The district court denied the motion.  In United States v. Gallagher, 3 Cir., 183 F.2d 342, we hold that such a contention may not be considered in support of a motion under Sec. 2255.  For the reasons stated in our opinion in that case the action of the district court in denying appellant's motion was right.


2
Accordingly, the order appealed from will be affirmed.